Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election of Group I without traverse is acknowledged.

Claims 7,8,16,17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As to claims 7,16,19, Figures 17-23 that relate to the dipstick and drawer are entirely problematic.
What does the “dipstick” relate to in the figures?  A lead line for dipstick 57 points to a tab, but there are 9 such tabs in Figure 20-1.  Are the 9 dipsticks, or are the 9 tabs somehow connected together, or maybe it’s something else.  What does dipstick 57 structurally represent?
What does drawer 51 represent?  Is it something that slides in and out of the assembly in the figures?  Figure 20-3 seems to indicate that the dipstick 52 may even be fixed/attached to the drawer, that thus not “inserted” (Para 38) within.  
  How is the dipstick 57 placed through socket 52 (Para 38)?  The stick may be 9 individual tabs, so any manner of insertion/mounting is unknown.  How can individual tab be 1 dipstick, or are there really 9 identical sticks?
Where are the so-called “pipes of various sizes” (Para 40) in which the dipstick is placed?  Does such mean that there are different sensing sticks, each with its own pipe?  Are any of so-called pipes in the drawings?  They can’t be element 56, as the dipstick is external to such element.
As to claims 7,16, there are no examples that provide for a how to make and use any (multiple?) dipsticks and drawer.  No explanation is in any reference.  No where to turn.

 Claims 2,4-9,11,12,14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 2, “socket” is not consistent with inserting “prior to extracting”.  Note that the disclosed sealed containers are inserted into the sockets - - after - - the samples sample has been extracted into the sealed container.  Applicant may be confusing “socket” for pocket 11. 
As to claim 4,”said extracting a volume of urine contained in the sleeve” lacks antecedent basis.
	As to claim 11, what exact structure does such means plus functional limitation relate to in the specification and drawings?  Such identification is necessary to comprehend the exact structure, and any equivalents.  Not that “mechanism of connected vessels” (Para 27) is insufficient, with the “but not only” seemingly opening possibilities to include the non-equivalent.  As such, one of ordinary skill may consider “mechanism” to be other than means plus functional.  What is Applicant’s intent?
	As to claim 12, “a first a plurality” (line 1) is indefinite.  
	As to claim 14, the claim is directed to an apparatus, but “are extracted” (line 2) calls for a step.  Is this claim a method or apparatus?
	As to claim 14, “the sleeve” and ”the previously … constant” (last 2 lines) lack antecedent basis.  Maybe, the dependency of “claim 10” is in error.
	  
Claim(s) 1,10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hedegaard CN 109561888.
	As to claim 1, Hedegaard teaches (Figures 3,4) providing a collector 23 with lip 2B on a seat; placing such inside a toilet; upon collecting urine in the collector, extracting a sample (via cup 27 mechanism).

Claim(s) 1,10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lipinsky et al 2014/0276214.
As to  claims 1,10, Lipinsky ‘214 teach (Figures 8,5) providing a collector 64 with lip 36 on a seat; placing such inside a toilet; upon collecting urine in the collector, extracting the collector 64.  The valve 60 is a mechanism, that allows removal of the collector 64 and extraction.

Claim(s) 1,10,3,12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Paasch et al 2006/0184064.
As to claims 1,10, Paasch teaches (Figures 1,3) providing collector 16 device with lip with a lip 16; placing the collector inside a toilet with lip on the seat; upon collecting urine in the collector, removing urine from the collector.  Threads on cap 34 provide the mechanism.
As to claim 3, initial flow 54 is separated from subsequent flow that passes over the dam 30.	
As to claim 12, dam is a mechanism that separates the two flows.





Claim(s) 1,3,10,12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by House 2004/0241052.  
As to claim 1, House teaches (Figure 5) providing a collector 56 with lip 60; placing the collector inside a toilet; collecting urine inside the collector (i.e. potion on bottom of cup 72), and extracting sample from the inside.
As to claim 3,

    PNG
    media_image1.png
    190
    791
    media_image1.png
    Greyscale


As to claim 10,

    PNG
    media_image2.png
    266
    713
    media_image2.png
    Greyscale


As to claim 12, only subsequent urine is in container 70, the initial is in receptacle 14.


Claim(s) 2,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lipinsky et al ‘214 as applied against claims 1,10, and further in view of Ellis 20140213934.
As to claims 2,11, it would have been obvious to insert a container into a socket of a cap on Lipinsky’s container 64 because Ellis teaches (Figure 9) drawing a final sample in a sealed container 410 by employing a lid socket that receives the needle of the container.

Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2451. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861